Exhibit 10.2

 

AGILENT TECHNOLOGIES, INC.

1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT, dated as of the date of grant (the “Grant Date”) indicated in
your account maintained by the company providing administrative services in
connection with the Plan (as defined below) (the “External Administrator”),
between Agilent Technologies, Inc., a Delaware corporation (the “Company”), and
you as an individual who has been granted a stock option pursuant to the Agilent
Technologies, Inc. 1999 Non-Employee Director Stock Plan (the “Awardee”) is
entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Agilent Technologies, Inc. 1999
Non-Employee Director Stock Plan, as amended and restated effective (the
“Plan”), and a description of the terms and conditions of the Plan is set forth
in the U.S. Plan prospectus (the “Prospectus”).  A copy of each of the Plan
document and Prospectus is available on your External Administrator website and
will also be made available upon request; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its authorized delegate(s) determined that the Awardee
shall be granted an option under the Plan as hereinafter set forth;

 

NOW THEREFORE, the parties hereby agree that the Company grants the Awardee an
option (“Option”) subject to the terms and conditions set forth herein and in
the Plan to purchase the number of shares of the Company’s $0.01 par value
voting Common Stock indicated in the Awardee’s External Administrator account,
or if this Agreement is delivered in hardcopy, is set forth here:  Grant Date
            ; Option price $              ; Number of shares               .

 

1.                    Governing Document.  This Option is granted under and
pursuant to the Plan and is subject to each and all of the provisions thereof. 
In the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall prevail.  Capitalized terms used and not otherwise defined herein are
used with the same meanings as in the Plan.

 

2.                    Option Price.  The Option price shall be equal to the Fair
Market Value (as defined in the Plan document) of the underlying shares on the
Grant Date, unless otherwise required by law.  The Option price for this grant
is indicated in the Awardee’s External Administrator account.

 

3.                    Non-Transferability of Option.  This Option is not
transferable by the Awardee except by will or the laws of descent and
distribution. During the Awardee’s lifetime, only the Awardee can exercise this
Option.  This Option may not be transferred, assigned, pledged or hypothecated
by the Awardee during his or her lifetime, whether by operation of law or
otherwise, and is not subject to execution, attachment or similar process.

 

4.                    Vesting.  Subject to accelerated vesting upon the
occurrence of certain events as set forth in the Plan, this Option will vest in
whole or in part, in accordance with the following vesting schedule:  This
option is exercisable in four 25% increments with the first vesting date on the
date of the annual shareholders meeting following the Grant Date, provided that
the Director continues as a member of the Board. The second, third and fourth
vesting dates shall be the dates six months, nine months and one year,
respectively, following the Grant Date, provided the Director continues as a
member of the Board of Directors of the Company on the vesting date.

 

5.                    Term of the Option.  This Option will expire ten
(10) years from the Grant Date, unless sooner terminated, forfeited, or canceled
in accordance with the provisions of the Plan.  This means that the Option must
be exercised, if at all, on or before the expiration date.  This expiration date
is indicated in the Awardee’s External Administrator account.  The Awardee is
responsible for keeping track of this date and will not receive any prior
notification of the expiration date from the Company.  All rights of the Awardee
in this Option, to the extent that it has not been exercised, shall terminate
effective upon the removal of the Director from the Agilent Board of Directors
for Cause (as defined under Delaware law).

 

6.                    Exercise of the Option.  Options may be exercised in any
manner permitted by the External Administrator, and will be subject to such
administrator’s fees and procedures.  The Company reserves the right to limit
availability of certain methods of exercise as it deems necessary, including
those limitations set forth in any Appendix to this Award Agreement.

 

7.                    Death of Awardee.  All rights of the Awardee in this
Option, to the extent that it has not been exercised, shall terminate upon the
death of the Awardee, except as hereinafter provided.  The Awardee may, by
written notice to the company, designate one or more persons, including his or
her legal representative, who shall by reason of the

 

1

--------------------------------------------------------------------------------


 

Awardee’s death acquire the right to exercise all or a portion of the Awardee’s
Option.  The person so designated must exercise the Option within the term of
the Option as set forth in the Plan.  The person designated to exercise the
Option after the Awardee’s death shall be bound by the provisions of the Plan.

 

8.                    Restrictions on Sale of Shares of Common Stock.  The
Company shall not be obligated to issue any shares of Common Stock pursuant to
this Option unless the shares of Common Stock are at that time effectively
registered or exempt from registration under the U.S. Securities Act of 1933, as
amended, and, as applicable, local laws.

 

9.                    Responsibility for Taxes.  Regardless of any action the
Company takes with respect to any or all income tax, social insurance, payroll
tax or other tax-related withholding (the “Tax-Related Items”), the Awardee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Awardee is and remains the Awardee’s responsibility and that the Company
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting or exercise of the Option, the subsequent sale of shares of
Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Awardee’s liability for
Tax-Related Items.

 

Prior to the relevant taxable event, the Awardee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items
withholding obligations of the Company.  In this regard, the Awardee authorizes
the Company, at its sole discretion to satisfy the obligations with regard to
all applicable Tax-Related Items legally payable by one or a combination of the
following: (1) withholding from the Awardee’s wages or other cash compensation
paid to the Awardee by the Company; (2) withholding from proceeds of the sale of
shares of Common Stock acquired upon exercise of the Option; (3) arranging for
the sale of shares of Common Stock acquired upon exercise of the Option (on the
Awardee’s behalf and at the Awardee’s discretion pursuant to this
authorization); or (4) withholding in shares of Common Stock, provided that the
Company only withholds the amount of shares of Common Stock necessary to satisfy
the minimum withholding amount.  If the obligation for the Awardee’s Tax-Related
Items is satisfied by withholding a number of shares of Common Stock as
described herein, the Awardee is deemed to have been issued the full number of
shares of Common Stock subject to the Option, notwithstanding that a number of
the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of this Option.

 

Finally, the Awardee will pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold as a result of the Awardee’s
participation in the Plan or the Awardee’s purchase of shares of Common Stock
that cannot be satisfied by the means previously described.  The Company may
refuse to honor the exercise and refuse to deliver the shares of Common Stock if
the Awardee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this section.

 

10.              Adjustment.  The number of shares of Common Stock subject to
this Option and the Option price of such shares may be adjusted by the Company
from time to time pursuant to the Plan.

 

11.              Nature of the Option.  By accepting the grant of this Option,
the Awardee acknowledges and agrees that:

 

(i)                           the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Award Agreement;

 

(ii)                        the grant of an option is a one-time benefit which
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted
repeatedly in the past;

 

(iii)                     all determinations with respect to any future option
grants, including, but not limited to, the times when options shall be granted,
the maximum number of shares subject to each option and the option price, will
be at the sole discretion of the Company;

 

(iv)                    participating in the Plan is voluntary;

 

(v)                       in the event the Awardee is not an employee of the
Company, the Option will not be interpreted to form an employment contract or
relationship with the Company, the Employer or any Subsidiary or Affiliate;

 

(vi)                    the future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty;

 

(vii)                 if the underlying shares of Common Stock do not increase
in value, the Option will have no value;

 

(viii)              if the Awardee exercises the Option and acquires shares of
Common Stock, the value of those shares of Common Stock acquired may increase or
decrease in value, even below the Option price;

 

(ix)                      the vesting of any Option ceases upon termination of
Director statues with the Company, or other cessation of eligibility to vest for
any reason, except as may otherwise be explicitly provided in the Plan document
or this Award Agreement;

 

2

--------------------------------------------------------------------------------


 

(x)                         the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Awardee’s participation in the Plan, the exercise of the Option or the purchase
or sale of shares of Common Stock under the Plan;

 

(xi)                      the Awardee is advised to consult with personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan.

 

12.            Data Privacy.  The Awardee explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Awardee’s personal data as described in this document by and among, as
applicable, the Company and the External Administrator  for the exclusive
purpose of implementing, administering and managing the Awardee’s participation
in the Plan.

 

The Awardee hereby understands that the Company and hold certain personal
information about the Awardee, including, but not limited to, the Awardee’s
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Awardee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).  The Awardee hereby understands
that Data may be transferred to any third parties (including the External
Administrator) assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Awardee’s country or
elsewhere, such as outside the European Economic Area, and that the recipient’s
country may have different data privacy laws and protections than the Awardee’s
country.  All such transfers of Data will be in accordance with the Company’s
Privacy Policies and Guidelines.  The Awardee hereby understands that the
Awardee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Awardee’s local human resources
representative.  The Awardee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Awardee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Awardee may elect to deposit any
Common Stock acquired upon exercise of the Option.  The Awardee hereby
understands that refusing or withdrawing the Awardee’s consent may affect the
Awardee’s ability to participate in the Plan.  For more information on the
consequences of the Awardee’s refusal to consent or withdrawal of consent, the
Awardee understands that he or she may contact his or her human resources
representative responsible for the Awardee’s country at the local or regional
level.

 

13.              No Rights Until Issuance.  The Awardee shall have no rights
hereunder as a shareholder with respect to any shares subject to this Option
until the date that shares of Common Stock are issued to the Awardee upon
exercise of the Option.

 

14.              Administrative Procedures.  The Awardee agrees to follow the
administrative procedures that may be established by the Company and/or the
External Administrator for participation in the Plan which may include a
requirement that the shares issued upon vesting be held by the External
Administrator until the Awardee disposes of such shares.  The Awardee further
agrees that the Company may determine the actual method of withholding for
Tax-Related Items as described in Section 9 above.

 

15.              Entire Agreement; Amendment.  The Plan is incorporated herein
by reference.  The Plan and this Award Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Awardee
with respect to the subject matter hereof, and may not be modified adversely to
the Awardee’s interest except by means of a writing signed by the Company and
the Awardee.  Otherwise, this Option may be amended as provided in the Plan.

 

16.              Governing Law and Venue.  This Award Agreement is governed by
and construed according to the internal substantive laws, but not the choice of
law rules, of the State of Delaware as provided in the Plan.  Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.

 

17.              Binding Agreement; Interpretation.  By accepting the grant of
this Option evidenced hereby, the Awardee and the Company agree that this Option
is granted under and governed by the terms and conditions of the Plan and this
Award Agreement.  The Awardee has reviewed the Prospectus and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting the Option and fully understands all provisions of
the Prospectus and Award Agreement.  The Awardee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement.

 

18.              Language.  The Awardee acknowledges that he or she may be
executing part or all of the Award Agreement in English and agrees to be bound
accordingly.  If the Awardee has received this or any other document related to
the

 

3

--------------------------------------------------------------------------------


 

Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 

19.              Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted under (and
participation in) the Plan or future awards that may be granted under the Plan
by electronic means or to request the Awardee’s consent to participate in the
Plan by electronic means.  The Awardee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

20.              Severability.  The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

21.              Acceptance and Rejection.  This Award Agreement is one of the
documents governing this Option, which the Awardee may accept or reject online
through the External Administrator’s website.  The Awardee may also accept this
Option by signing a hard copy of the Award Agreement and returning it to the
Company’s Shareholder Records department, fax number (408) 345-8237.

 

 

 

Agilent Technologies, Inc.

 

 

 

 

 

By

/s/ William P. Sullivan

 

 

William P. Sullivan

 

 

President and Chief Executive Officer

 

 

 

By

/s/ D. Craig Nordlund

 

 

D. Craig Nordlund

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

Accepted By:

 

, Director Awardee

 

 

 

Print Name:

 

 

 

 

The Director hereby designates the following person(s) as the one(s) who may
exercise this Option after his or her death as provided above:

 

 

Name:

 

 

Relationship:

 

 

 

Name:

 

 

Relationship:

 

 

 

The Director may change the above designation at his or her pleasure by filing
with the Secretary of the Company a written notice of change.

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

4

--------------------------------------------------------------------------------